DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with RYAN POOL on 08/04/2022.

The claim has been amended as follows: 

1. 	(Currently Amended) A resin member having one surface formed as a liquid contact surface, the resin member repeatedly bending when used, the resin member having flexibility, wherein 
the resin member is a diaphragm for a pump, the diaphragm having: 
 	a surface roughness of the liquid contact surface at a portion that bends is less than 0.40 μm as an arithmetic average roughness, 
	a total light reflectance of the liquid contact surface at the portion that bends is not less than 2.0%, 
	a cross-sectional shape of the liquid contact surface at the portion that bends is a shape in which recesses and projections are alternately continuous, 
	the recesses are formed by concave curved surfaces, wherein the recesses have no flat surface at a bottom of the concave curved surfaces, and 
		ends of the projections are formed as sharp ends, wherein the projections have no flat surfaces at an end of the sharp ends.
Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The claims as amended define a resin member that is a diaphragm for a pump, the particular structure of the pump diaphragm having: “a surface roughness of the liquid contact surface at a portion that bends is less than 0.40 μm as an arithmetic average roughness, a total light reflectance of the liquid contact surface at the portion that bends is not less than 2.0%, a cross-sectional shape of the liquid contact surface at the portion that bends is a shape in which recesses and projections are alternately continuous, the recesses are formed by concave curved surfaces, wherein the recesses have no flat surface at a bottom of the concave curved surfaces, and ends of the projections are formed as sharp ends, wherein the projections have no flat surfaces at an end of the sharp ends.” is not anticipated or made obvious by the prior art of record.
Additionally Applicants arguments (REM filed 07/05/2022) at Page 3 ¶4-Page 5 Line 4 directed to the prior art rejections, and the arguments (REM filed 07/05/2022) at Page 5 ¶1-Page 6 Line 5 directed to the inherency issue, are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746